BETTS, District Judge.
This vessel and cargo were captured by the United States gunboat Seneca, off Charleston bar, Novem-' ber 20, 1802, as prize of war. The vessel, being unseaworthy, was appraised by the board of naval survey, and left at Port Royal, South Carolina, in charge of Admiral DuPont The cargo was transported to-this-port for adjudication, and was here libelled, December 12, 1862, and, on the return of the attachment and monition in open court, a default and a decree thereon were, on motion of the United States attorney, duly entered in court against the cargo and the valuation of the vessel on such appraisal.
The master, the mate, and one seaman, captured with the vessel, were examined by the prize commissioners in preparatorio. No papers of the vessel were produced in court with the proofs. The master testifies that he is a native of England, but resides with his family, in Charleston, South Carolina. He was present at the capture of the vessel and cargo, on the night of November 20, 1S62, about five miles from Charleston, while the vessel was coming out of Charleston. There were then in sight a large number of the United States blockading squadron. The witness does not know the names of the owners of the vessel, but was told that they reside in Nassau, New Providence.
He was appointed her master, November 2 or 3, 1862, by Mr. Johnson, her agent, at Charleston. The crew were all British subjects, and were all, except the mate, who belonged to the vessel, previously hired at Charleston. The voyage was to have ended at Nassau. The cargo consisted of 125 barrels of spirits of turpentine and 68 of resin. The master says that he has no papers relating to the vessel; that all of them were thrown overboard just previous to her capture; and that the bills of lading were thrown overboard also. He knew of the war, and that Charleston was under blockade at the time. The mate says that he is a native of Maryland, and a resident of North Carolina, and that when the vessel was captured she was endeavoring to run the blockade of Charleston.
This resume of the evidence placed beyond question the wilful and studied culpability of the voyage in question. The vessel and cargo were deliberately employed to violate the blockade of Charleston, and illicitly run a cargo of enemy products out of that port. Let there be a decree of condemnation and forfeiture of the cargo, and for the appropriation of the appraised value of the vessel.